Case 2:20-cv-18140-JMV-JBC Document 98-7 Filed 03/02/21 Page 1 of 7 PageID: 1441




               EXHIBIT 5
Case 2:20-cv-18140-JMV-JBC Document 98-7 Filed 03/02/21 Page 2 of 7 PageID: 1442



                                     Proskauer Rose LLP 1001 Pennsylvania Avenue, NW Suite 400 South Washington, DC 20004-2533


                                                                                                                   Colin R. Kass
                                                                                                                   202-416-6890
                                                                                                                   ckass@proskauer.com

                                                          February 1, 2021
 Via Email

 Heather Lamberg
 Winston & Strawn LLP
 1901 L Street NW
 Washington, D.C. 20036

                                           Re: Englewood’s Saturday Night Email

 Dear Heather:

           We write in response to your Saturday night email.

       In your email, you request a meet and confer to discuss Englewood’s subpoena to HSS.
 We propose this Thursday at 10 am Eastern. Please let us know if that works.

         In advance of our call, we believe it would be helpful to frame certain issues raised in our
 objections but not addressed in your email.

         First, your email is silent on the threshold question of whether HSS and the defendants are
 competitors in the alleged market for commercial payor contracts for inpatient GAC hospital
 services. While you try to sidestep this threshold question by attempting to limit the meet and
 confer to “burden concerns,” that puts the cart before the horse. 1 Because HSS does not compete
 with Englewood for commercial payor contracts, discovery from HSS is irrelevant and not
 proportional to the needs of the case.

         Instead of identifying the cluster of services that you contend make up GAC services (see
 HSS Requests 2 and 3), you seek to put the burden on HSS to define these services for you by
 asking us to “interpret” this term in “good faith.” 2 We have already done so. In General Objection
 No. 2, we indicated that, “[i]n responding to this subpoena HSS interprets the term GAC to mean
 the ‘broad cluster’ of general acute care services typically offered by full service hospitals.”

         Your email does not dispute that definition. Nor could you. As we noted, it is consistent
 with the Complaint, which defines the relevant market as a “broad cluster of hospital services” and
 1
  To the extent your email was intended to suggest that the meet and concern will be limited to “burden concerns” –
 or that you are unwilling to “work with [us]” on the other issues we raised – we reject the limitation. During our meet
 and confer, we expect that you will be prepared to address each and every objection we have made in response to your
 subpoena, so that we can join issue as to each one.
 2
  In your email, you alternatively suggest that we should omit the term “General” from the definition of “General
 Acute Care” services, and interpret it to mean any specialized care that requires inpatient stays. That is not the
 definition of GAC services contained in the Complaint or the subpoena, nor is it a plausible reading of the term.
 Moreover, such a definition increases the burden on HSS, and reduces the relevance of the requested information.
 We, therefore, reject your post-hoc effort to amend your subpoena in this way.



 Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New Y ork | Newark | Paris | São Paulo | Washington, D.C.
Case 2:20-cv-18140-JMV-JBC Document 98-7 Filed 03/02/21 Page 3 of 7 PageID: 1443




 Page 2

 – while recognizing the theoretical possibility of analyzing the merger’s impact on specific
 individual inpatient services – expressly waives such challenges in this case:

          “Englewood … competes head-to-head with HMH for patients and inclusion in
          insurer networks… [for] a broad cluster of hospital services…. Although the
          Proposed Transaction’s likely effect on competition could be analyzed separately
          for each individual inpatient GAC hospital service, it is appropriate to evaluate the
          Proposed Transaction’s likely effects across this cluster of inpatient GAC hospital
          services because these services are offered in Bergen County under substantially
          similar competitive conditions.” 3

         The cluster market approach is also consistent with how courts have defined markets in
 hospital merger cases for decades. For example, in Butterworth, the court noted:

          “The FTC characterizes general acute care inpatient hospital services as ‘a common
          host of distinct services and capabilities that are necessary to meet the medical,
          surgical, and other needs of inpatients, e.g., operating rooms, anesthesia, intensive
          care capabilities, 24–hour nursing care, lodging, and pharmaceuticals.’ These
          services are said to represent a cluster of services and capabilities that are provided
          only by general acute care hospitals and for which there are no reasonable
          substitutes. Indeed, general acute care inpatient hospital services is a product
          market that has been commonly used to evaluate the competitive effects of hospital
          mergers. Defendants argue, however, that the product market cannot be so simply
          defined …. The argument is not compelling.”

 F.T.C. v. Butterworth Health Corp., 946 F. Supp. 1285, 1290 (W.D. Mich. 1996) (rejecting attempt
 to analyze the market on a service-by-service basis), aff’d, 121 F.3d 708 (6th Cir. 1997).

        As we noted in General Objection 3, under this definition of GAC services, HSS does not
 compete with defendants, and thus, has no documents responsive to requests relating to GAC
 services. In that regard, we already provided extensive evidence that HSS’s offerings are



 3
   The FTC and courts routinely analyze cluster markets in areas such as banking services and retail markets, including
 groceries, office supplies, department stores, home improvement stores, telecommunications, etc. In such markets,
 courts do not look at the individual products within the cluster, but rather at the cluster of products or services as a
 whole. Firms that provide only a limited subset of products are properly excluded from the market because many
 customers must still contract with a full service provider. In Whole Foods, for example, the court defined a market as
 the cluster of products sold by “premium natural and organic supermarkets,” even though there was not a single
 product that could not be purchased elsewhere. According to the FTC, the D.C. District Court, and the D.C. Court of
 Appeals, all other stores – including other supermarkets, like ShopRite and ACME, and specialty stores, like butchers
 and produce stands – were properly excluded from the market. This cluster market approach is especially applicable
 in healthcare markets. See Economic Analysis in Health Care Antitrust, Journal of Contemporary Health Law &
 Policy (1991) (“in virtually all of the hospital merger cases involving acute care hospitals that have been litigated by
 the FTC and the DOJ …, the FTC cases and the courts have applied a product market defined by the cluster of services
 offered by short term, acute care hospitals.”)
Case 2:20-cv-18140-JMV-JBC Document 98-7 Filed 03/02/21 Page 4 of 7 PageID: 1444




 Page 3

 materially different from those of the defendants. Your Saturday night email does not address this
 reality, or the fact that HSS does not compete with defendants.

         Second, in your email, you assert your “belie[f] that HSS is plainly an appropriate target
 for third party discovery in this matter,” but you provide no information to support that belief.
 Indeed, you expressly declined to provide the information we requested concerning the basis for
 issuing a subpoena to HSS, a non-competing specialty healthcare provider. For example, you
 have not provided:

          •        Any information to support a claim for substantial need for discovery from HSS,
                   as required by Fed. R. Civ. P. 45. (HSS Request 1).

          •        Any evidence that any commercial payor has ever threatened to replace Englewood
                   with HSS, that there is any plausible argument that any commercial payor would
                   do so, or that Englewood in any way reacted to any alleged competitive pressure
                   from HSS. (HSS Requests 5, 6, and 8).

          •        Any indication that Englewood considers HSS a competitor for payor contracts in
                   the ordinary course of business. (HSS Requests 4 and 7).

          It is your burden to justify the subpoena and your requests, not HSS’s.

         Your Saturday night email takes the contrary position – that you have no obligation to
 justify the relevance, proportionality, or need for your requests. We disagree. The Advisory
 Committee Notes to Rule 26, for example, state that “[a] party claiming that a request is important
 to resolve the issues should be able to explain the ways in which the underlying information bears
 on the issues as that party understands them.” The Advisory Committee Notes further indicate
 that the party propounding discovery should provide information about the “importance of the
 discovery in resolving the issues as understood by the requesting party” before any “discovery
 dispute [is] brought before the court.” That is what we are asking. You do not claim that any of
 our requests are not directed to that issue, or that the information requested would not be helpful
 to the court in determining the proper scope of discovery, if any, from HSS. 4

        Third, your Saturday night email does not address HSS’s objection that defendants’
 scorched-earth discovery tactics are plainly inappropriate. We understand that within about a week
 of being retained as counsel, you issued approximately 20 subpoenas to third-party health care
 providers. While you have refused to identify those subpoenaed parties (see HSS Requests 9 and
 10), we understand that many, like HSS, are not providers of inpatient GAC services and have no


 4
   Your Saturday night email asserts that requesting information about the relevance or need for discovery from HSS
 is improper because HSS’s requests were styled as a Document Request, rather than a letter request for the same
 information. Specifically, your email suggests that courts have “rejected … attempts” to require the requesting party
 to justify their requests. But you do not cite any such authority. If the title of our document requests is the issue, you
 should feel free to treat the requests as having been made in letter form rather than a formal document request if that
 results in a substantive response. In any event, your failure to respond substantively speaks volumes.
Case 2:20-cv-18140-JMV-JBC Document 98-7 Filed 03/02/21 Page 5 of 7 PageID: 1445




 Page 4

 relevance to the case. 5 Given this, we can only conclude that your third-party discovery strategy
 was the modern equivalent of opening the Yellow Pages and issuing subpoenas to a slew of health
 care providers you found there, regardless of the fact that they have nothing to do with your case.
 Such tactics do not satisfy your obligation to “take reasonable steps to avoid imposing undue
 burden or expense on a person subject to the subpoena.” Fed. R. Civ. P. 45(d)(1).

         Fourth, your Saturday night email does not address HSS’s objection that discovery related
 to competitive substitutes insurers consider or that Englewood reacts to in setting rates can more
 efficiently be obtained directly from your own files or that of the insurers themselves.

       Fifth, your Saturday night email disregards the requirement that defendants agree to
 compensate HSS for its costs in responding to the subpoena.

        Sixth, despite playing lip service to “burden concerns,” your Saturday night email does not
 materially narrow the subpoena. In fact, it seeks to broaden it by asking for documents the FTC
 requested that you did not. Defendants, however, have no standing to enforce a subpoena issued
 by the FTC. As such, we will not consider those requests.

         Moreover, with just a few exceptions, you have either excluded requests for which HSS
 has already fully complied or you repeated your request without modification, as reflected in the
 following chart.

            Request                                          Englewood’s January 30, 2021
                                                             Position
            Request 1 (Org charts)                           Withdrawn, in response to relevance
                                                             objection
            Request 2 (FTC Communications)                   Reiterated, without modification 6
            Request 3 (Locations)                            HSS has already fully complied
            Request 4 (Service Areas)                        Reiterated, without modification
            Request 5 (Business planning                     Reiterated, without modification 7
            documents)
            Request 6 (Consultant Materials)                 Reiterated, without modification



 5
  While it is your prerogative to keep your third-party discovery efforts secret (subject to the Court’s role under Rule
 45(d)(1) to ensure that you have not abused your subpoena power), you cannot use third-party discovery as both a
 sword and shield. That is, you cannot both fail to provide information concerning your third-party discovery efforts
 and argue that the subpoena is reasonable because one or more other third-parties have responded to it in some
 (undisclosed) fashion. Please confirm that you agree with this.
 6
  HSS has also already fully complied with Request 2, since it has no non-privileged documents assessing the proposed
 merger.
 7
  Though you claim to have “narrowed” Requests 5-7 by excluding “one-off or stray references to competition,” these
 requests are limited by their express terms to business planning documents or third-party consultant materials, and
 already exclude one-off stray comments. Thus, you have not narrowed these requests at all.
Case 2:20-cv-18140-JMV-JBC Document 98-7 Filed 03/02/21 Page 6 of 7 PageID: 1446




 Page 5

            Request                                           Englewood’s January 30, 2021
                                                              Position
            Request 7 (Planning documents re NJ               Reiterated, without modification
            facilities)
            Request 8 (Referrals by Physicians to             Withdrawn, in response to objection
            Englewood)                                        that it seeks information not in HSS’s
                                                              possession
            Request 9 (Payor negotiations)                    Reiterated, without material
                                                              modification 8
            Request 10 (Identification of Payor               HSS has already fully complied
            Plans)
            Request 11 (Documents submitted to                Withdrawn, in response to relevance
            NJ Health Authorities)                            objection
            Request 12 (Identity of NJ Plans)                 HSS has already fully complied
            Request 13 (Advertising)                          Reiterated, without material
                                                              modification 9




 8
   In your email, you propose limiting Request 9 (and Requests 10 and 12, which don’t ask for this information and to
 which HSS has already complied) to plans showing the rationale for entering into, and documents showing the terms
 of, contracts with “health plans offered in New Jersey. The proposed modification is both illusory and reflects a basic
 misunderstanding of how healthcare markets work. Insurers contract with their customers (primarily employers) to
 cover their employees and their families, wherever they may live. For example, Blue Cross contracts with JP Morgan
 to cover its traders, their spouses, and their children, whether they live in the city or New Jersey. To serve these
 covered lives, insurers must construct provider networks that serve each of the local geographic markets in which the
 patients are found. A child who suffers injury on the playground while attending pre-school in Hoboken, for example,
 needs a hospital near Hoboken, even if a parent work on Wall Street. It does no good if the plan only contracts with
 NYC hospitals. Because only plans that provide adequate local options are viable, the fact that Blue Cross offers
 services to JP Morgan covered lives in both New York and New Jersey – and that it contracts with health care providers
 in both localities – says nothing about the existence or size of local provider markets. It certainly does not negate the
 existence of such markets within New York, New Jersey, Connecticut Tri-State area for which insurers must have
 provider options. Indeed, the fact that insurers contract with local New Jersey providers demonstrates the existence
 of local markets (and disproves Defendant’s contention of a single broad geographic market), otherwise insurers would
 forego the expense and inconvenience of local contracting opportunities in favor of contracting with New York
 hospitals. In any event, your proposed limitation to plans that include New Jersey covered lives only goes to the issue
 of geographic markets, not product markets. As we previously explained, HSS is a specialty provider that does not
 compete with full service GAC hospitals.
 9
   In your email, you propose limiting Request 13 to documents sufficient to show advertising targeted at Northern
 New Jersey. This proposed limitation is also illusory and reflects a basic misunderstanding of how media markets
 work. New York and Northern New Jersey constitute a single media market. Moreover, focusing just on advertising
 that may happen to reach a New Jersey resident is highly misleading. As the world’s leading specialists in orthopedic
 surgery, HSS’s geographic reach is far broader than that served by traditional GAC hospitals, which have limited
 primary and secondary service areas. Indeed, because “[p]eople travel from all 50 states and more than 80 countries
 to see our world-class specialists,” HSS even has a “travel assistance program,” called the “Coast-to-Coast” program.
 See www.hss.edu/coast-to-coast.asp. Run-of-the-mill GAC hospitals have nothing like this. For this reason,
 comparing HSS’s service area to Englewood’s is just as improper as comparing apples to oranges.
Case 2:20-cv-18140-JMV-JBC Document 98-7 Filed 03/02/21 Page 7 of 7 PageID: 1447




 Page 6

         As the above shows, your email fails to address the specific concerns we have raised in our
 objections. We look forward to discussing them during our upcoming meet and confer.

                                                      Sincerely,

                                                      /s Colin R.   Kass
